                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

  UNITED STATES OF AMERICA                      )
                                                )
  v.                                            )          No. 3:15-CR-48
                                                )              REEVES
  CECIL DWIGHT WILLIS                           )


                               MEMORANDUM AND ORDER



            Cecil Dwight Willis’s pro se motion for compassionate release to home confinement

  [D. 576] is before the Court. As follows, it does not appear that Mr. Willis has satisfied

  the statutory exhaustion requirements. Consequently, Mr. Willis’s motion is DENIED

  without prejudice to re-file once exhaustion requirements have been met.

       I.      Background

            On March 3, 2017, this Court sentenced Mr. Willis to a total term of imprisonment

  of 107 months, followed by a 3-year supervised release term, for: (1) conspiring to

  distribute and possessing with intent to distribute oxycodone, in violation of 21 U.S.C. §§

  846, 841(a)(1), and 841(b)(1)(C); (2) conspiring to commit money laundering, in violation

  of 18 U.S.C. § 1956(h); and (3) aiding and abetting the possession of a firearm in

  furtherance of a drug trafficking offense, in violation of 18 U.S.C. § 924(c).




Case 3:15-cr-00048-PLR-CCS Document 577 Filed 05/27/20 Page 1 of 6 PageID #: 4128
            On May 22, 2020, Mr. Willis filed an emergency motion for compassionate release,

  which is now before the Court. 1 In the motion, Mr. Willis indicates that his life is at risk

  due to the outbreak of the COVID-19 novel coronavirus at FMC Fort Worth, and states

  that “the prison is in turmoil with no relief in sight.” Consequently, Mr. Willis requests

  release to home confinement for five reasons. First, he states that he is “incarcerated in a

  BOP Prison with the highest number of inmates infected with [the] COVID-19 virus.”

  Second, “Attorney General Barr has granted ‘BOP’ authority to release inmates to home

  confinement during the ‘coronavirus crisis.’” Third, a large number of inmates have tested

  positive at FMC Fort Worth and a few have died. 2 Fourth, “coronavirus cases continue to

  rise” at FMC Fort Worth. Fifth, though the “prison staff has done the best they can to help

  mitigate the spread of [the] coronavirus, . . . the population remains at high risk.” Mr.

  Willis does not indicate whether he has petitioned the Bureau of Prisons through its

  administrative process prior to filing the motion before the Court. The government has not

  responded.

      II.      Analysis

            Once a district court has imposed a sentence, the court lacks “the authority to change

  or modify that sentence unless such authority is expressly granted by statute.” United States

  v. Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d



  1
    On May 1, 2020, the Court received a letter from Mr. Willis’s mother, Mary Garrett, requesting release or home
  confinement for Mr. Willis. [D. 575]. However, Ms. Garrett does not appear to have authority to file motions on Mr.
  Willis’s behalf.
  2
    Mr. Willis claims that 201 inmates have tested positive and states that there have been 3 inmate deaths. Based on
  publicly available data from the Bureau of Prisons, it appears that there are currently 94 active cases among inmates
  at the facility. See COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited May 26, 2020). However,
  the BOP also reports that 536 inmates have recovered while 10 inmates have died.

                                                           2

Case 3:15-cr-00048-PLR-CCS Document 577 Filed 05/27/20 Page 2 of 6 PageID #: 4129
  323, 326 (6th Cir. 2010). Nevertheless, courts are receiving release requests for release

  under two distinct statutory “mechanisms” during the current pandemic—the Coronavirus

  Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat.

  281 (2020), and what is often referred to as the “compassionate release” framework set

  forth in 18 U.S.C. § 3582(c)(1)(A). Here, Mr. Willis references both mechanisms in his

  motion, so the Court will address each in turn.

            A. CARES Act

         First, Section 12003 of the CARES Act temporarily provides for expanded prisoner

  home confinement under the framework set out in 18 U.S.C. § 3624(c). CARES Act, Pub.

  L. No. 116-136, 134 Stat. 281 (2020). The CARES Act gives decision-making authority

  to of the Attorney General and the Director of the Bureau of Prisons (“BOP”). See id.;

  accord 18 U.S.C. § 3624(c)(2). Courts therefore do not have power to grant relief under

  Section 12003 of the CARES Act.

         Although a sentencing court may recommend a particular type of prison facility

  during sentencing, any order, recommendation, or request by a sentencing court that a

  convicted person serve a term of imprisonment in a community corrections facility or in

  home confinement has no binding effect on the authority of the BOP to determine or change

  the place of imprisonment. See 18 U.S.C. § 3621(b).

         Here, as Mr. Willis points out, even in the midst of the COVID-19 pandemic, the

  BOP retains the authority to determine the proper place of imprisonment under the CARES

  Act. The Attorney General has directed the Director of the Bureau of Prisons to prioritize

  the use of existing statutory authority to place prisoners in home confinement. See

                                               3

Case 3:15-cr-00048-PLR-CCS Document 577 Filed 05/27/20 Page 3 of 6 PageID #: 4130
  Memorandum from the Attorney General to the Director of Bureau of Prisons (Apr. 3,

  2020), https://www.justice.gov/file/1266661/download (last visited May 26, 2020); see

  also Memorandum from the Attorney General to the Director of Bureau of Prisons (Mar.

  26, 2020), https://www.justice.gov/file/1262731/download (last visited May 26, 2020).

  The BOP is evaluating its entire population to assess whether an inmate is particularly

  vulnerable to COVID-19, whether home confinement would increase that inmate’s risk of

  contracting COVID-19, and whether release to home confinement would risk public safety.

         Consequently, because the Court does not have the power to order home

  confinement under the CARES Act, the Court cannot grant Mr. Willis’s request on this

  basis. Likewise, because the BOP is in the best position to determine the proper placement

  of inmates taking into account individual considerations based on an inmate’s background,

  medical history, and general considerations about public safety, the Court is not prepared

  to make a recommendation as to Mr. Willis.

            B. 18 U.S.C. § 3582(c)(1)(A)(i)

         Alternatively, 18 U.S.C. § 3582(c)(1)(A)(i) allows district courts to consider

  prisoner motions for sentence reduction upon a finding of “extraordinary and compelling

  reasons.” However, 18 U.S.C. § 3582(c), as amended by the First Step Act of 2018,

  provides that defendants may move for what is often called compassionate release only

  “after the defendant has fully exhausted all administrative rights to appeal a failure of the

  Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

  the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

  18 U.S.C. § 3582(c)(1)(A) (emphasis added).

                                                4

Case 3:15-cr-00048-PLR-CCS Document 577 Filed 05/27/20 Page 4 of 6 PageID #: 4131
        Here, Mr. Willis does not state whether he has petitioned the warden of Forth Worth

  FMC for compassionate release. As a result, the Court cannot determine whether Mr.

  Willis “has fully exhausted all administrative rights to appeal a failure of the Bureau of

  Prisons to bring a motion” on his behalf. 18 U.S.C. § 3582(c)(1)(A). Even during the

  COVID-19 pandemic, the exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A) cannot be

  summarily disregarded. See United States v. Bolze, No. 3:09-CR-93, 2020 WL 2449782,

  at *2 (E.D. Tenn. May 12, 2020) (expounding on the exhaustion requirements of 18 U.S.C.

  § 3582(c)(1)(A)); see also United States v. Godofsky, No. 5:16-59-1, 2020 WL 2188047,

  at *1–2 (E.D. Ky. May 6, 2020); United States v. Boyd, No. 3:14-CR-86, 2020 WL

  2106023, at *1 (E.D. Tenn. May 1, 2020); United States v. Edwards, No. 3:13-CR-00012-

  1, 2020 WL 1987288, at *2 (M.D. Tenn. Apr. 27, 2020).

        To be sure, the Court empathizes with the difficult situation that Mr. Willis faces as

  FMC Fort Worth, and the country, grapples with this unprecedented challenge.

  Nevertheless, the Court cannot weigh the merits of Mr. Willis’s motion under the

  “compassionate release” framework until the exhaustion requirement of 18 U.S.C. §

  3582(c)(1)(A)(i) is satisfied. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

  (“Given BOP’s shared desire for a safe and healthy prison environment, we conclude that

  strict compliance with § 3582(c)(1)(A)'s exhaustion requirement takes on added—and

  critical—importance.”).

        Conclusion

        Because the Court does not have the power to order home confinement under the

  CARES Act and the exhaustion requirements of 18 U.S.C. § 3582(c)(1)(A) have not been

                                              5

Case 3:15-cr-00048-PLR-CCS Document 577 Filed 05/27/20 Page 5 of 6 PageID #: 4132
  met, Mr. Willis’s motion [D. 576] is DENIED without prejudice to re-file when the

  exhaustion requirement has been met.

        IT IS SO ORDERED.




                                         6

Case 3:15-cr-00048-PLR-CCS Document 577 Filed 05/27/20 Page 6 of 6 PageID #: 4133
